DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5,9,12,14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 2, line 2, “the channel” is unclear as to which channel is being referred to.  It appears that “the channel” should be –each channel--, and will be treated as such for purposes of this action.
               In claim 5, line 3, “the distal end” is unclear as to which distal end is being referred to.  It appears that “the distal end” should be –each distal end—and will be treated as such for purposes of this action.
               In claim 5, line 3, “is greater” is unclear.  It is unclear as what “the linear distance between the distal end and the second end” than.  For purposes of this action it will be assumed that the recited “distance” is greater than that of the “resting” position.
               


               In claim 9, line 2, “the channel” is unclear as to which channel is being referred to.  It appears that “the channel” should be –each channel--, and will be treated as such for purposes of this action.

                In claim 12, line 3, “the distal end” is unclear as to which distal end is being referred to.  It appears that “the distal end” should be –each distal end—and will be treated as such for purposes of this action.
               In claim 12, line 3, “is greater” is unclear.  It is unclear as what “the linear distance between the distal end and the second end” than.  For purposes of this action it will be assumed that the recited “distance” is greater than that of the “resting” position.
               Claim 14 is rejected by virtue of its dependence on claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4,6-11,13,15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Givens 4434806.
               With regard to claim 1, Givens discloses a dual head dental floss pick (fig. 1-7) comprising a body 10 having first (left end of fig. 1) and second (right end of fig. 1) ends, a pair of arms 12 extending orthogonally from the body, a length of floss 32 extends from a distal end 14 of each of the pair of arms 12 and the second end (right end) of the body, and wherein the first end (left end) tapers to terminate in a scraping edge.  See col. 2, lines 30-32 which discloses a point at the end of the taper. The point is considered to be a scraping edge, as the end of the point is also the far left edge of the body.
               With regard to claims 2 and 9, note channels 22 in the end of each arm 12, and channel 20 in the second (right end) of the body.
               With regard to claims 3 and 10, note opening 28 (fig. 4) that extends through a central portion of the body 16.
               With regard to claims 4 and 11, note that the second (right) end comprises a pair of protrusions 18, such that the length 32 of floss extends between each of the pair of protrusions 18 and each of the distal ends 14 of the pair of arms.
               With regard to claims 6 and 13, note that the body 16 and the length of floss 32 are coplanar.  See fig. 3.
               With regard to claims 7 and 15, note that the body 16 comprises a unitary construction.  See fig. 4.
               With regard to claim 8, note the sections of floss that extend from the undersides of each of the arms 12, to the body 16 (at the location where these sections wrap 30 around the body).  These sections of floss are considered to be a “pair of supports” because they serve to further assist in keeping arms and floss sections 32, in tension.       

Allowable Subject Matter
Claims 5,12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 5,12 and 14 have not been rejected with prior art because the prior art of record fails to disclose either singly or in combination, a dual head dental floss pick as recited in claims 1 and 8, and further including where the pair of arms are configured to selectively move between a resting position and a compressed position, wherein in a compressed position, the linear distance between the distal ends of the arms and the second end of the body is greater than a linear distance between the distal ends of the arms and the second end of the body, when in a resting position.
The closest prior art of record appears to be the reference to Givens 4434806.  However, Givens fails to disclose the above greater distance, when the arms are in the compressed position.  It appears that the distal ends of the Givens arms will move closer to the second end of the body, than in the resting position.


        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772